Citation Nr: 1811080	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for a headache disorder.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to service connection for a cervical spine disability, headache disorder, and acquired psychiatric disorder are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.





FINDINGS OF FACT

1.  Chronic thoracolumbar spine and left knee disability manifestations have been present since service.

2.  A bilateral hearing loss disability has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Thoracolumbar spine disability was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Left knee disability was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  


The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination to address his claimed bilateral hearing loss, thoracolumbar spine and knee disabilities in October 2011.  He has not asserted, and the evidence does not show his disabilities have increased in severity since then.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Thoracolumbar Spine and Left Knee Disabilities

The Veteran contends service connection is warranted for thoracolumbar spine and left disabilities because they originated while he was serving on active duty.  

His STRs show he was struck by a car while riding a motorcycle in April 1973.  He was found to have sustained a compression fracture of the T12 spinal segment at that time, which was "incurred in the line of duty."  In a March 2012 correspondence the Veteran reported that he injured his knee in his motorcycle accident, and that he has had difficulties with the knee to the present date.  Additionally, during his November 2017 Board hearing, the Veteran reported that his symptoms of lower back pain have persisted continuously since his initial injury in service.  

In October 2011 the Veteran underwent VA examinations at the Gainesville VAMC.  At that time, the examiner diagnosed the Veteran with lumbar spine degenerative joint disease, with T12-L1 compression fracture, as well as a left knee strain.  He also found the Veteran's back and knee painful motion was attributed to his currently diagnosed disabilities.  Nonetheless, the examiner then found it would be speculative to relate the Veteran's current disabilities to his in-service injury.  In support of these conclusions, the examiner indicated there was no evidence in the STRs showing the Veteran injured his left knee, and his STRs show an "old" T12 compression fracture that may not have been caused by his motorcycle accident.  

Thereafter, in December 2016, the RO obtained medical opinions from a VA examiner who had not previously examined the Veteran.  This examiner found the Veteran's left knee and thoracolumbar spine disabilities were less likely than not caused by his motorcycle accident in service.  Like the October 2011 examiner, this examiner appears to have based his opinion on a lack of treatment for the left knee in service, as well as the finding of an "old" T12 compression fracture following the Veteran's motorcycle accident.  The examiner determined post-military injuries and the Veteran's weight could have played a role in his current disabilities.  

However, the above-noted examiners failed to consider or discuss the Veteran's entrance examination, which revealed no evidence of a back disability, as well as the Veteran's May 30, 1973 hospital discharge examination, which indicates the Veteran's T12 compression fracture was "incurred in the line of duty."  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiners also wholly ignored the Veteran's reports of left knee and back pain since discharge from active duty.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Here, the Veteran has reported that he experienced back and knee pain following his motorcycle accident in service, which has persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing back and knee pain to be at least as probative as the above-noted VA examiners' findings, as the Veteran is truly the only person capable of such observation.  

The Veteran has competently and credibly reported that he initially experienced pain in his back and knee following his motorcycle accident.  Further, the October 2011 VA examiner diagnosed the Veteran with degenerative joint disease and a T12-L1 compression fracture, as well as a left knee strain.  That examiner also indicated the Veteran's back and knee pain is related to his current disabilities.  Accordingly, a nexus to service is established, as the Veteran has competently reported that the same pain has persisted since service.  Further, the Veteran's T12 compression fracture was noted in service to have been incurred in the line of duty.  In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's current thoracolumbar spine and left knee manifestations and his in-service injuries is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his thoracolumbar spine and left knee disabilities.

Bilateral Hearing Loss Disability

The Veteran also seeks service connection for bilateral hearing loss, which he contends is a consequence of his military service.  Initially, the Board acknowledges that as a result of the Veteran's military occupation, fighter squadron aircraft mechanic, his exposure to loud noise in service has been conceded.  However, the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  In this respect, the mere exposure to loud noise in service does not demonstrate a current hearing loss disability.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The dispositive issue in this case is the Veteran's lack of a current bilateral hearing loss disability in accordance with the above-noted regulation.

The Veteran has submitted private treatment records from Suncoast ENT.  On May 23, 2011 the Veteran underwent an audiological evaluation at that facility.  Although the examination report does not indicate the audiological assessments was conducted in accordance with 38 C.F.R. § 3.385 noted above, the Board will postulate the examination was indeed conducted in accordance with VA requirements.  Assuming this examination was adequate for VA evaluation purposes, the findings do not show a current hearing loss disability.    

During his May 2011 private audiological examination, the pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
35
LEFT
10
10
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  This examination report fails to show sufficient hearing impairment to qualify as a disability for VA purposes.

During his above-noted October 2011 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
25
LEFT
10
15
25
30
30

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  This examination report also fails to show sufficient hearing impairment to qualify as a disability for VA purposes.

There is no other evidence showing the presence of sufficient hearing impairment in either ear to qualify as a disability for VA purposes.  In this respect, the Board acknowledges the Veteran does have some degree of hearing loss, as shown by the examinations above; however, his hearing impairment is not considered sufficiently severe to be considered a disabling condition at this time.  Accordingly, the Board must conclude that service connection is not warranted for a bilateral hearing loss disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for thoracolumbar spine disability, currently diagnosed as degenerative joint disease, with T12-L1 compression fracture, is granted.

Entitlement to service connection for left knee disability, currently diagnosed as left knee strain, is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  


To date, the Veteran has not been afforded a VA examination in response to his cervical spine or headache disorder claims.  As noted above, the Veteran's STRs show he was struck by a car while riding his motorcycle in service.  The Veteran has asserted that he experienced neck pain following this incident.  He is competent to report such manifestations, and it is certainly plausible that being struck by a motor vehicle could result in injury to the cervical spine.  The Veteran has asserted his headaches are consequentially related to his cervical spine disorder.  The Board also notes the Veteran has indicated his acquired psychiatric disorder is the result of his motor vehicle accident in service.  He has specifically claimed he is experiencing anxiety, and has asserted that he may have PTSD.  The Veteran underwent mental disorders examination in June 2015; however, the examiner failed to assess for PTSD, and also did not provide a medical opinion as to the diagnosed psychiatric disorder.  Based on the foregoing, the Board finds VA examinations and medical opinions are necessary to address these issues. 
On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed cervical spine and headache disorder disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed cervical spine or headache disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  

With respect to any headache disorder diagnosed during examination, the examiner should also state whether that disability at least as likely as not (a 50 percent probability or greater):

a) was caused by his cervical spine disability; or

b) was permanently worsened by his cervical spine disability.

The examiner(s) must specifically address the Veteran's reports relative to the etiology of the claimed disabilities.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. 

3.  Also, the Veteran should be afforded an examination by a VA psychiatrist or psychologist, who has not previously examined this Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to the Veteran's motorcycle accident during active service should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to specifically include the Veteran's motorcycle accident therein.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


